DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 9 and 17 recites a limitation of “display includes a number of new messages received” which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Claims 2-4, 7-8, 10-12, 15-16 and 18-19 are rejected as they dependent of the rejected independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 15-19 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Vardhan et al (US 2017/0063750) in view of Cuban et al (US Pub. 2019/0122082) and Hwang et al (US Pub. 2016/0014258).  
With respect to claim 1 as best understood, Vardhan discloses electronic device, comprising: communication circuitry; a camera; a display; and at least one processor configured to (see paragraph 0002, ….smart phone…):
based on occurrence of an event for providing a message received from an external electronic device via the communication circuitry, obtain, via the camera, image data by capturing a surrounding area of the electronic device (see paragraph 0088, analyze photograph inputs to determine the nature of who or what is nearby),
[based on providing the obtained image data to a trained artificial intelligence model, detect person information in the obtained image data]
based on the detected person information representing a first person, control the display to provide first information, wherein the first information includes information indicating a sender 
based on the detected person information representing at least one person, including a second person that is different from the first person, control the display to provide second information indicating the message is received instead of displaying the first information on the display, (see paragraph 0088, …. not receive …. a personal message from his wife ….if there is anybody else present… alternatively ….a special encoded or “dummy” message….; can be provided “second information on the event”, and paragraph 0082 display of the text “notification” per the contextual privacy engine; also paragraph 0089, the message “the first information” from the recruiter is never displayed when his boss “a second person” is present), as claimed.  
Furthermore, Vardhan in paragraph 0047 discloses a notification engine use a machine learning engine.  
However, he fails to explicitly disclose based on providing the obtained image data to a trained artificial intelligence model, detect person information in the obtained image data; and wherein the second information provided by the display includes a number of new messages received instead of the first information, as claimed.  
Cuban in the same field teaches based on providing the obtained image data to a trained artificial intelligence model, detect person information in the obtained image data, (see Abstract “A model may be trained using training data” and paragraph 0028, wherein the captured images are send to the model determine objects such as humans “detect person 
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of displaying notification for the user.  The teaching of Cuban to use a neural networks “an artificial intelligence model” can be incorporated in to Vardhan system as suggested in paragraph 0047 to use a machine learning engine to mathematically incorporated user feedback, for suggestion and modification yields an intelligent content display system (see Cuban Abstract) for motivation.  
Hwang in the same field of art teaches display includes a number of new messages received, (see figure 6A, notification for 4 new messages being display of the mobile phone), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of displaying notification for the user.  The teaching of Hwang to display the number of new messages received can be incorporated in to the Vardhan system as suggested in paragraph 0048 to have variety of actions can be incorporated for the notification, (for suggestion) and modification yields a predicted result as claimed.   

With respect to claim 2 as best understood, combination of Vardhan, Cuban and Hwang further discloses the at least one processor is further configured to control the display to provide either of the first information or the second information via a pop-up window, (see Vardhan 

With respect to claim 3 as best understood, combination of Vardhan, Cuban and Hwang further discloses the event comprises at least one of a text message reception event, an e-mail reception event, an information reception event, a social networking service (SNS) reception event, and a push notification reception event, (see Vardhan paragraph 0082 display of the text message “notification” per the contextual privacy engine on smart phone), as claimed.

With respect to claim 4 as best understood, combination of Vardhan, Cuban and Hwang further discloses wherein the at least one processor is further configured to control the display to provide the first information or the second information based on feedback information received via a user input, (see Vardhan paragraph 0046, and paragraph 0082, display message per the contextual privacy engine), as claimed.

With respect to claim 7 as best understood, combination of Vardhan, Cuban and Hwang further discloses the at least one processor is configured to, based on the detected person information representing both of the first person and the second person, control the display to provide the second information on the event, (see Vardhan paragraph 0088, the display of the text from wife Melissa is displayed or not i.e. “control the display” depend upon Tom being alone or with someone with him), as claimed.



Claims 9-12 and 15-16 are rejected for the same reasons as set forth in the rejections in claims 1-4 and 7-8 because claims 9-12 and 15-16 are claiming subject matter of similar scope as claimed in claims 1-4 and 7-8.  

Claims 17-19 are rejected for the same reasons as set forth in the rejections in claims 1-3, because claims 17-19 are claiming subject matter of similar scope as claimed in claims 1-3.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663